Citation Nr: 0801183	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-39 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, 
including as a result of herbicide exposure.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, including as a result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in May 2007.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current 
diagnosis of chloracne. 

2.  The evidence of record does not demonstrate a current 
diagnosis of bilateral peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Bilateral peripheral neuropathy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in August 2004 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran to send in any evidence in the 
veteran's possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006.  Although this notice was not followed by a 
readjudication of the veteran's claim, because the service 
connection claim is being denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records 
have been associated with the record.  The veteran has not 
provided any information regarding any medical treatment he 
has received, despite the instructions contained in the 
August 2004 letter.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The record does not contain any evidence 
demonstrating a current disability.  In such circumstances, 
there is no duty to obtain a medical examination or opinion.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Chloracne and Bilateral Peripheral 
Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The following diseases 
shall be service connected if the veteran was exposed to an 
herbicide agent during active service:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  For 
the purposes of 38 C.F.R. § 3.309(e), acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era (he served there from February 1968 to January 
1969) and, thus, exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

The Board need not reach the issue of any applicable 
presumptive provisions as there are no current diagnoses of 
chloracne or bilateral peripheral neuropathy.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006); see also Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Court has held that an in-service 
condition or injury alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Though the veteran contends that he suffers from chloracne 
and bilateral peripheral neuropathy of the lower extremities, 
there are no current diagnoses of either of these 
disabilities.  Rather, the record is devoid of any post-
service medical records.  Despite being instructed to provide 
information about post-service medical treatment, including 
dates and places of treatment as well as names and locations 
of treatment providers, the veteran has not provided any such 
information.  Further, the veteran has not provided 
alternative evidence of diagnoses of chloracne or bilateral 
peripheral neuropathy.  Therefore as there is no medical 
evidence of diagnoses of chloracne or bilateral peripheral 
neuropathy, service connection on a direct or a presumptive 
basis is not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for chloracne and 
bilateral peripheral neuropathy is not warranted.


ORDER

Service connection for chloracne, including as a result of 
herbicide exposure, is denied.

Service connection for bilateral peripheral neuropathy, 
including as a result of herbicide exposure, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


